DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 1/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 9807495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant has not traversed Office Notice taken in the office action mailed 9/9/2021. The common knowledge or well-known in the art statement is taken to be admitted prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 25, 27-31, 36, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chipchase et al. (hereafter Chipchase; US 20110066941 A1) in view of Rosner et al. (hereafter Rosner; US 20130339028 A1) and Seligmann (US 20040001584 A1).
Regarding claims 21 and 28, Chipchase discloses an apparatus, comprising:
an audio accessory (160) arranged to provide a speech-based interface between a user (190) and a host computing device (101, 140 or 131) for both user-initiated microtasks (e.g., listening to stereo media in [0079], listening to stored alerts in [0080], initiating phone call in [0081], sending message to 140 in [0091]) and host computing device initiated microtasks (e.g., phone calls, voice messages, reminders in [0073], [0077]) and wherein the audio accessory (160) is operative to provide notifications for the host computing device initiated microtasks (e.g., [0077], [0086]);
an always-on audio sensing channel and a speech detection module ([0051]) arranged to work together to continuously monitor an audio signal detected by the audio accessory and to trigger a first higher level of audio processing (e.g., detecting words such as “Mike On”) based on detection of speech and to trigger a second higher level of audio processing based on detection of a predefined keyword spoken in the detected speech (processing predefined keywords in [0056]; e.g., “play …” as discussed in [0062], other commands in [0065], [0114]);

a wireless interface (107b or 107a) arranged to provide a communication link between the audio accessory (160) and the host computing device (101, 140 or 131); and
a sensor arrangement (in-ear detector, [0075], [0086], e.g.) arranged to detect whether the accessory is attached, via an attachment mechanism (Fig. 2, although not explicitly identified or labeled housing/shell that enclosing the speaker of the earbud is inherently provided), to an object or to the user.
	Chipchase fails to explicitly show when it is determined that the user is having a conversation, the notifications to the user is being controlled. The specific scenario provided in Chipchase is when the stereo mode is detected (both earbuds are in ears), the delivery of the alert is being controlled in 160 ([0066],[0073],[0079]). Nevertheless, even though a call mode has not been explicitly identified, Chipchase teaches that the audio interface unit 160 is capable of providing cellular communication with a remote host ([0056]). Thus, the audio interface unit 160 is capable of allowing the user to have a conversation. Furthermore, the potential alerts are being classified in different levels, including the highest one for incoming voice calls ([0129]). This teaching indicates that the user does not want to miss an incoming phone call. Chipchase fails to show delaying providing a voice alert until detection of a pause. As mentioned before that Chipchase teaches that the potential alerts are being classified in different levels ([0129]). One skilled in the art would have expected that one or more lower level does 
	Chipchase also fails to show the power consumption increasing to different levels according to three different levels of audio processing. Chipchase teaches an audio interface unit (160) which could be worn constantly by the user, such as on the clothing ([0033]). One skilled in the art would have expected that such type of unit should be compact and portable which would probably rely on battery for providing the power for signal processing. Rosner teaches speech recognition would waste substantially power when it is always in fully operation status while a lot of time that only noise is present and being monitored ([0004]-[0005]). To overcome this shortcoming, Rosner suggests multi-state power consumption for stand by state, wake-up state and fully-operational state ([0038], Fig. 10). That is, only uses the higher power when it is necessary to provide more complex of signal process. Chipchase’s device is always on and ready to detect the speech and particularly a predefined keyword in different levels of audio signal processing. Thus, it would have been obvious to one of ordinary skill in the art to modify Chipchase and Seligmann in view of Rosner by controlling the power 
	Regarding claim 22, the combination of Chipchase, Seligmann and Rosner teaches that the power control mechanism provides power for the always-on audio sensing channel when it is determined that the accessory is attached ([0075], [0086] in Chipchase).
	Regarding claim 25, Chipchase teaches audio processing hierarchy comprising at least three levels (such as the microphone is always on and waiting for a keyword, processing the detected keyword, recognizing the keyword, determining the action corresponding to the keyword, playing audio in response to the detected keyword).
	Regarding claim 27, Chipchase teaches two modes of operation, a first mode (e.g., increasing/decreasing volume, activating keyword detection) and a second mode (e.g., phone call, play media)
	Regarding claim 29, Chipchase teaches the physical control (e.g., 232,234; [0048]).
Regarding claim 30, Chipchase teaches the hardware logic ([0168], [0182], [0183]).
	Claims 31, 36 and 39 correspond to claims 21, 22 and 25 discussed above.
Most of limitations in claim 40 correspond to those in claim 21. Chipchase shows the memory device (905) and the processor (903) ([0182]-[0184]).                                                                                                                                                                                     
Claims 24, 26, 33-35 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chipchase, Seligmann and Rosner as applied to claims 21 and 31 above, and further in view of Birk et al. (hereafter Birk; US 2006/0195324 A1).
Regarding claims 24, 34 and 38, Chipchase teaches a memory (905)  and processor (903) on the audio interface unit (160; [0044], [0072], [0089], [0096]), but fails to show a recording loop for the audio signal detected via the microphone to accommodate any latency associated with keyword detection. Chipchase teaches a general voice control and keyword detection (e.g., [0063],[0066]). Birk teaches a mobile phone (1) accessory (2) with voice interface similar to the one as taught in Chipchase. Birk teaches that sound picked up by the microphones are being recorded (e.g., [0001], [0014], [0027]) before the signal is being processed. One skilled in the art would have recognized that the microphone signal is recorded on a memory. Thus, it would have been obvious to one of ordinary skill in the art to modify Chipchase, Seligmann and Rosner in view of Birk by using the memory to record the spoken word(s) from the user in order to allow the voice recognition unit to have sufficient time to process the spoken words.
Regarding claims 26 and 33, Chipchase fails to show a speech detection module located in the host device. As discussed above, Birk teaches that sound picked up by the microphones are being recorded (e.g., [0001], [0014], [0027]) before the signal is being processed. Birk also teaches that that host device will receive the wireless signals from the accessory ([0028]). "The wireless signals from the accessory" is the delayed audio signal after this signal has been processed by the accessory ([0025], [0026]). The host device in Birk includes a speech detection module ([0028]). The 
Regarding claim 35, Chipchase teaches determining whether to provide an alert based on a pre-determined length of time without any speech detected by the speech detection module ([0103], bounce an incoming voice call to a voicemail service, an alert will be provided to indicate such missing call);
determining whether to delay the alert based on whether the alert is appropriate ([0105], scheduled delivery for certain type of alerts that are appropriate for delayed delivery);
determining a type of the alert to provide based on whether the alert is delayed (e.g., when it is determined that the alert has the highest priority, such as for the incoming call, the alert is not to be delayed); and
displaying status information  (Fig. 12s), on a wireless interface, the wireless interface including a display (1007). Chipchase fails to show light emitting diodes (LEDs). Chipchase teaches a general user equipment (101). Having LEDs on such general user equipment is a well known feature for providing visual indication to user, such as power status. Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Chipchase, Seligmann, Rosner and Birk by utilizing well known LEDs for .
Claims 23, 32 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chipchase, Seligmann, Rosner and Birk as applied to claims 21, 22, 24, 26, 31, 33-36 and 38 above, and further in view of Ootsuki et al. (hereafter Ootsuki; US 20070263125 A1).
Regarding claims 23, 32 and 37, Chipchase fails to show the detection of audio accessory from the object. Chipchase teaches that the interface could be attached to an article of clothing ([0033], [0088]). Following the same concept of in-ear detector explicitly taught in Chipchase ([0075], [0086]), a sensor arrangement should couple to the accessory attached to the clothing. As illustrated in Fig. 3, Birk demonstrate how the interface (2) is attached to an article of clothing. Ootsuki teaches an audio signal reproduction device with an interface that controlling the operation of the reproduction device. The interface includes two parts (Fig. 4 or 7; 17, 217). A sensor is provided to detect whether an object is between the first and second parts (e.g., [0046]). A corresponding mode of operation will be activated when it is detected that the interface is attached to the clothing (e.g., [0050]). Ootsuki teaches using a sensor to automatically detecting the placement of the interface on clothing in order to selectively and automatically activate/deactivate a function without manual switching. One skilled in the art would have expected that the user, sometimes, might forget to manually activate the interface, even when he/she has attached the interface to the clothing. On the other hand, the user might forget to turn off the interface when removing the interface from the clothing. Thus, it would have been obvious to one of ordinary skill in the art to 
Chipchase also fail to show that the sensor arrangement is further arranged to trigger a requirement for re-authentication between the audio accessory and the host computing device following detection of detachment of the audio accessory from an object. Birk teaches a mobile phone (1) accessory (2) with voice interface similar to the one as taught in Chipchase. Birk teaches that such accessory includes security protection that only allows authorized person to activate the accessory ([0002], [0036]). Thus, it would have been obvious to one of ordinary skill in the art to further modify Chipchase, Seligmann, Rosner, Birk and Ootsuki by incorporating authentication feature as taught in Birk in order to prevent unauthorized person to operate the accessory.
Detachment of the accessory indicates the accessory is removed from the ear, this could imply that the accessory is no longer in the possession of the user. By incorporating authentication feature as stated in the combination of Chipchase, Seligmann, Rosner, Birk and Ootsuki, reauthentication is inherently required when detachment of the headset is detected and the headset is attached to the ear again.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,264,346 in view of Rosner and Seligmann. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘346 is more specific. Although Patent ‘346 fails to recite one or more computer-storage memory devices, Examiner takes Official Notice that this feature is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Patent ‘346 by implementing the method of controlling operation of an audio accessory for generating notification for the host device based on instructions stored in well known computer readable medium in order to allow easy transport of the computer readable medium and easy updating of the instructions.
Patent ‘346 also fails to recite providing different level of power to corresponding level of audio signal processing. Patent ‘346 recites an accessory to be attached to an object or to a user. One skilled in the art would have expected that such type of unit could be compact and portable which would probably rely on battery for providing the power for signal processing. Rosner teaches speech recognition would waste substantially power when it is always in fully operation status while a lot of time that only noise is present and being monitored ([0004]-[0005]). To overcome this shortcoming, Rosner suggests multi-state power consumption for stand by state, wake-up state and fully-operational state ([0038], Fig. 10). That is, only uses the higher power when it is necessary to provide more complex of signal process. The accessory recited in patent ‘346 is always on and ready to detect the speech and particular a predefined keyword in 
Patent ‘346 also fails to show delaying providing a voice alert until detection of a pause. Patent ‘346 specifically cited “control notifications to the user based at least in part on a determination that the user is having a conversation”. Seligmann teaches a notification process without drowning out the conversation by waiting for the moment, i.e., the silence between the conversation (e.g., [0007], [00035]), to generate the audible alert (e.g., [0003], [0043]). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘346 in view of Seligmann by controlling the delivery of the alert when the user is currently having a phone call by waiting for the pause in order to allow the user to have a non-disrupted phone conversation with one party while being informed by an incoming call through a voice alert.

Response to Arguments
Applicant’s arguments with respect to claims 21, 31 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PING LEE/           Primary Examiner, Art Unit 2654